PER CURIAM.
In the final judgment on appeal, the trial court established the paternity of the minor child born to the parties, C.B. (the Mother) and M.A. (the Father), and granted additional relief. The disputed issues at trial concerned the parenting plan and time-sharing with the minor child. On appeal, the Mother argues that the final judgment is deficient in several respects, and she requests that we reverse and remand for the trial court to reconsider the entire time-sharing plan.
The Mother argues — and the Father concedes — that the trial court erred in failing to determine a time-sharing schedule for holidays and the child’s summer vacations. The Mother’s remaining arguments are without merit and do not warrant discussion.
Accordingly, we reverse the final judgment in part and remand this case to the trial court for the entry of an amended final judgment establishing a time-sharing schedule for holidays and the child’s summer vacations. In all other respects, the final judgment is affirmed.
Affirmed in part, reversed in part, and remanded.
DAVIS, C.J., and WALLACE and KHOUZAM, JJ., Concur.